The defendants’ motion to dismiss the appeal from the Court of Common Pleas in New Haven County is granted as to the appeals numbered 84627, 84787 and 84425, and is denied as to the appeals numbered 84584, 84849, 84637, 84422, 84337, 87436 ,and 87449.
Argued November 6
decided November 6, 1973
Sid M. Miller, town attorney, for the appellee (defendant The Town Planning and Zoning Commission of Hamden).
James H. Shulman, with whom were David Kotkin and Douglas R. Daniels, for the appellants (plaintiffs).